Citation Nr: 1218324	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  09-50 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include obsessive-compulsive disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1971 to March 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  In January 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issue on appeal was adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2011).  The Veteran waived agency of original jurisdiction (AOJ) consideration of additional evidence submitted to the Board in February 2012.

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (hereinafter "the Court") held that an initial claim of entitlement service connection for a psychiatric disorder should also be read as including other psychiatric diagnoses reasonably raised by the symptoms described and all information obtained in support of the claim.  Therefore, the issue on appeal has been revised to include consideration of the other applicable diagnoses of record in this case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Veteran was notified of the VCAA duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in April 2008.

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  

A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The Court has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In this case, the Veteran contends that he has an obsessive-compulsive disorder (OCD) that was incurred during active service, to include as a result of stress and to the death of his infant child in 1977.  In a December 2009 statement he provided a detailed explanation addressing his symptoms of OCD prior to service and events in service he believed, in essence, either caused or aggravated his OCD.  He reiterated his claims in testimony provided at his personal hearing in January 2012.  In a January 2012 statement his spouse recalled that his behavior had changed in approximately 1977 and that he had told her that his problems seemed to have started after the death of their son.  The available private treatment records noted the Veteran reported that he had possible OCD as a child, that he had severe depression after the death of his child, and that he had a history of depression in 1985.  A December 2009 private medical opinion noted the Veteran had obsessive-compulsive disorder, but that the disorder had improved since his retirement from the postal service.

The Board notes that service treatment records include a July 1977 statement indicating the Veteran had been examined psychiatrically on June 30, 1977, and on July 21, 1977, and found to have no disqualifying mental defects.  Copies of the reports associated with those examination are not included in the record.  A February 1978 separation examination revealed a normal clinical psychiatric evaluation.  At that time the Veteran denied any history of depression or excessive worry or nervous trouble of any sort.  The Board finds that further efforts are required to assist the Veteran in substantiating his claim, to include an attempt to obtain copies of any June or July 1977 service department psychiatric examination reports, to obtain copies of the Veteran's service personnel records, to obtain copies of any available United States Postal Service (USPS) medical records, and for a VA medical opinion.  Therefore, additional development is required for an adequate determination. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should asked to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any treatment pertinent to the issue on appeal.  He should be specially asked to provide copies of any medical records associated with his USPS employment or to provide authorization sufficient for VA to assist him in obtaining those records.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Appropriate efforts should be taken to obtain a copies of any available service department psychiatric examination reports dated in June and July 1977 and copies of the Veteran's service personnel records.  As many requests as are necessary to obtain relevant records must be taken, unless further efforts would be futile.

3.  Thereafter, the Veteran should be scheduled for an appropriate VA examination for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has an acquired psychiatric disorder, to include OCD, began doing during or is a result of active service.  All indicated tests and studies are to be performed.  

If, however, it is determined that an acquired psychiatric disorder, to include OCD, existed prior to service the examiner must identify the evidence considered as the basis for that determination and address the degree of confidence with which that opinion was provided (i.e. more than 90 percent, clearly and unmistakably, or undebatably).  The examiner must also address whether any such disorder was permanently aggravated during or as a result of active service, identify the evidence considered as the basis for that determination, and address the degree of confidence with which that opinion was provided

Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After completion of the above and any additional development deemed necessary, the AMC/RO should review the issue on appeal.  All applicable laws and regulations should be considered.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


